Moreover, even if the warrant was improperly executed and therefore the
                  challenged evidence should have been suppressed, he has not
                  demonstrated prejudice as the victim's eyewitness testimony, DNA
                  evidence, and video surveillance inculpated him in the offense.      See
                  Gallego, 117 Nev. at 365-66, 23 P.3d at 239 (noting that error must
                  normally be prejudicial to affect substantial rights and concluding that
                  substantial rights were not affected when overwhelming evidence
                  supported the district court's finding).
                              Having considered Tom's contention and concluded that it is
                  without merit, we
                              ORDER the judgment of conviction AFFIRMED.




                                           42    4.3ta....Acyst.....e J.
                                           Parraguirre



                  Douglas                                    Cherry



                  cc: Hon. Michael Montero, District Judge
                       Pershing County Public Defender
                       Attorney General/Carson City
                       Humboldt County District Attorney
                       Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e,